Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 5, 2022

                                       No. 04-22-00362-CV

                                          Steve NUNEZ,
                                             Appellant

                                                 v.

                                       Alma Idalia NUNEZ,
                                            Appellee

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                     Trial Court No. 34916
                            Honorable Sid L. Harle, Judge Presiding


                                          ORDER
        Court reporters Lisa A. Traslavina and Melinda Walker filed notifications of late record.
On June 28 and June 29, 2022, in response to Traslavina’s and Walker’s notifications,
respectively, we ordered appellant to provide written proofs to this court within ten days of the
date of the orders that he had paid the reporters’ fees or was entitled to appeal without paying the
reporters’ fees. We further ordered that, if appellant failed to respond to our orders, his brief
would be due within thirty days of the date of the orders and we would consider only those issues
or points raised in appellant’s brief that do not require a reporter’s record for a decision. See
TEX. R. APP. P. 37.3(c). Appellant did not respond to our orders, and appellant has not filed a
brief. Appellant is therefore ORDERED to file, within fifteen days of the date of this order, his
brief and a written response reasonably explaining: (1) his failure to timely file a brief, and (2)
why appellee is not significantly injured by appellant’s failure to timely file a brief. If appellant
fails to timely file a brief and the written response, we will dismiss this appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary
dismissal if an appellant fails to comply with a court order).



                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court